DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 20-30 in the reply filed on June 3, 2022 is acknowledged.  Claims 31-39 have been withdrawn.  Claims 20-30 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/BR2019/050459, filed October 23, 2019, and claims priority to Brazilian Patent Document No. BR102018072160-7, filed October 26, 2018.
	

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections

Claim 21 is objected to because of the following informalities: “spp” is recited in this claim both with and without an ending period.  The same spelling should be utilized consistently throughout the claims for the same term/abbreviation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 20, this claim is indefinite, because it is unclear what is meant by “Actinomycetes and mutants thereof” (emphasis added).  A mutant strain of Actinomycetes is presumed to still be an Actinomycetes, and thus expected to be included under “Actinomycetes.”  It is unclear what other genus would constitute mutants of Actinomycetes suitable for use in the composition as claimed, and what other genus/species are intended to be included within this term.  Claim 21 is likewise indefinite for recitation of “Actinomycetes and mutants thereof.”
Additionally, claim 20 recites “Actinomycetes mixed with Bacillus genus representatives” (emphasis added).  This limitation is indefinite, because it is unclear what strain(s) of Bacillus are intended to be included or excluded from the composition as “genus representatives.”  
Further, claim 20 recites in relevant part “Actinomycetes mixed with fungi of Hypocreales, Orbiliales, Helotiales and Mucorales orders; Actinomycetes, individually, mixed with Bacillus genera or fungi of Hypocreales, Orbiliales, Helotiales and Mucorales orders.”   These limitations are indefinite, because it is unclear if the limitation “Actinomycetes mixed with fungi of Hypocreales, Orbiliales, Helotiales and Mucorales orders” is intended to indicate that all of Hypocreales, Orbiliales, Helotiales and Mucorales orders are to be present with the Actinomycetes, or instead if only one of Hypocreales, Orbiliales, Helotiales or Mucorales orders is required to be present.  Further, it is unclear what “individually” is intended to mean in the limitation “Actinomycetes, individually, mixed with Bacillus genera or fungi of Hypocreales, Orbiliales, Helotiales and Mucorales orders.”  It appears that this limitation could include one of a Bacillus, Hypocreales, Orbiliales, Helotiales, or Mucorales species with an Actinomycetes, however, as it is already recited previously in the claim that Actinomycetes is mixed with Bacillus.  Thus, the overall meaning of this limitation is unclear.
Additionally claim 20 recites “combination among the whole or part thereof; in c.f.u.;”.  These limitations are indefinite, because it is unclear what component(s) are considered “the whole,” and what are considered “part” for the purposes of combination.  Further, the limitation of “in c.f.u.” is indefinite, because it is unclear what this is intended to refer to.  It is noted that “c.f.u.” is a unit of measure short for “colony forming units.”  As there is no amount recited in CFU (e.g. 1x107 CFU Actinomycetes), it is unclear how this term is intended to limit the claim.  
Claim 21 recites “Artrobacter spp.” in line 3.  This limitation is indefinite, because Artrobacter is not a known species of Acetinomycetes.  It is thus unclear if this term refers to an unknown species, or instead is a typographical error and should read “Arthrobacter spp.”
Claim 22 recites “wherein the Actinomycetes mixed with Bacillus genera are selected from the group consisting of”; this limitation is indefinite, because as the claim goes on to recite only Bacillus species, it is unclear how the Actinomycetes mixed with Bacillus genera are encompassed by only the recited Bacillus.  It appears that the claim should indicate that the Bacillus in the mixture are selected from the noted species.
Additionally, claim 22 recites “Bacillus popilliae, pumilus, Bacillus siamesis” (emphasis added).  This claim is unclear, because it is unclear what “pumilus” is intended to encompass.  It appears that this should instead be “Bacillus pumilus.”
Claim 23 recites “wherein the Actinomycetes mixed with fungi of Hypocreales order are selected from the group consisting of”; this limitation is indefinite, because as the claim goes on to recite only Hypocreales species, it is unclear how the Actinomycetes mixed with fungi of Hypocreales order are encompassed by only the recited Hypocreales species.  It appears that the claim should indicate that the Hypocreales species in the mixture are selected from the noted species.
	Additionally, Claim 23 recites “(Link) Schroers”; this claim is indefinite, because it is unclear what Hypocreales species this is intended to encompass.
Claim 24 recites “wherein the Actinomycetes mixed with Orbiliales are selected from the group consisting of”; this limitation is indefinite, because as the claim goes on to recite only Orbiliales species, it is unclear how the Actinomycetes mixed with Orbiliales are encompassed by only the recited Orbiliales species.  It appears that the claim should indicate that the Orbiliales species in the mixture are selected from the noted species.
	Additionally, Claim 24 recites “Arthrobotrys oligospora” on line 3 and again on line 9.  This claim is indefinite, because it is unclear if the second recitation is intended to cover a different strain of this species, or instead if this is a typographical error.
Claim 25 recites “wherein the Actinomycetes mixed with Helotiales are selected from the group consisting of”; this limitation is indefinite, because as the claim goes on to recite only Helotiales species, it is unclear how the Actinomycetes mixed with Helotiales are encompassed by only the recited Helotiales species.  It appears that the claim should indicate that the Helotiales species in the mixture are selected from the noted species.
Claim 26 recites “wherein the Actinomycetes mixed with Mucorales is Cunninghamella elegans.”  This limitation is indefinite, because as the claim recites only Cunninghamella elegans, it is unclear how the Actinomycetes mixed with Mucorales are encompassed by only Cunninghamella elegans.  It appears that the claim should indicate that the Mucorales species in the mixture is Cunninghamella elegans.  
Claim 27 recites the limitation "the pesticides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While a pesticide (singular) is previously recited, multiple “pesticides” are not previously recited. 
Claim 28 recites the limitation "the additives" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While an additive (singular) is previously recited, multiple “additives” are not previously recited. 
Additionally with regard to claim 28, this claim is indefinite, because as currently claimed, it is unclear if the additive(s) are intended to be both a dispersant and a surfactant, or instead either a dispersant or a surfactant.  
Claim 29 recites the limitation "the excipients" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While an excipient (singular) is previously recited, multiple “excipients” are not previously recited. 
Claim 30 recites the composition “formulated as a wettable powder formulation, emulsions, microemulsions, suspensions, concentrated suspensions, granules, for encapsulation, microencapsulation, and nanoencapsulation” (emphasis added).  This claim is indefinite, because it is unclear if the composition is intended to be any one of the recited species, or instead if the formulation is formulated as a wettable powder formulation, emulsions, microemulsions, suspensions, concentrated suspensions, or granules, which are then intended to be encapsulated.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2014/0228212; Published 2014).
With regard to claims 20-24 and 27-30, Pedersen et al. teach a composition comprising at least one biocontrol agent including Actinomycetes, including Streptomyces spp., Arthrobacter spp., and Clavibacter spp. (Abs.; Para. 6-15, 22-24).  
The composition further comprising at least one Bacillus spp., including Bacillus agri, Bacillus aizawai, Bacillus firmus, Bacillus coagulans, Bacillus endoparasiticus, Bacillus endorhythmos, Bacillus kurstaki, Bacillus lacticola, Bacillus lactimorbus, Bacillus lactis, Bacillus laterosporus, Bacillus lentimorbus, Bacillus licheniformis, Bacillus megaterium, Bacillus medusa, Bacillus metiens, Bacillus natto, Bacillus nigrificans, Bacillus popillae, Bacillus pumilus, Bacillus siamensis, Bacillus sphaericus, Bacillus subtilis, Bacillus thuringiensis, and Bacillus amyloliquefasciens (Para. 31).  
The composition further comprising at least one nematophagous fungus, including Paecilomyces (Purpuriocilluim) lilacinus, Arthrobotrys oligospora, Arthrobotrys dactyloides, and Monacrosporium spp. (Para. 23, 26; claim 2).
The composition further comprising pesticides including at least one fungicide, insecticide, and nematocide (Abs.).
The composition further comprising additives including anionic or non-ionic surfactants, and excipients, including talc (Para. 197, 214). 
The composition formulated as a wettable powder, emulsion, microemulsion, suspension, granules, and encapsulation (Para. 204-207).
As Pedersen et al. expressly teach that each of the noted components may be included in the composition, it would have been obvious to one of ordinary skill in the art to utilize each of these components in the composition.
The active ingredients, which include the microorganisms, are present in amounts including 5%, and the excipient, such as talcum, is present at 95% (Para. 228), which are fully encompassed within 1-20% w/v microorganisms, and 1-95% excipient.  Further, the active ingredients, which include the microorganisms and pesticides, are present in amounts including 6%, and the excipient, such as kaolin, is present at 94% (Para. 228), which are fully encompassed within 1-20% w/v microorganisms and 5-10% pesticide (e.g. 1% microorganism and 5% pesticide), and 1-95% excipient.  The additive, such as a surfactant, is present in the composition in an amount of 0.1 to 15% (Para. 216), wherein it would have been obvious to an ordinary artisan to utilize an additive within the expressly taught range. 
Further, it is additionally taught that active ingredients, which would include the microorganism and pesticides may be present in amounts including 5%, 8%, 10%, 15%, and 25% (Para. 225-232).  Further, combinations of the disclosure are formulated for a particular use (Para. 142), and the mass ratio between any two ingredients in the combination is from 100:0.1 to 0.1:100 (Para. 177).  Given these teachings, it would have been obvious to an ordinary artisan to determine the appropriate concentration and ratio of the components within the composition depending on the desired end use. 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the active and additional ingredients in the composition, including to 1-20% w/v microorganisms, 1-20% additives, 1-97% excipients, and 5-10% pesticides, to result in a composition effective for the desired end use.



Claims 20, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (US 5,545,801; Published 1996).
With regard to claims 20, 21, and 26, Fulton teaches a composition comprising microbes in the form of RDG 100™, which contains Arthrobacter parafinneus and Microspora corynecacteriaum, which are Actinomycetes, and Cunninghamella elegans, present at from 2-5 lbs., which includes at least two genera of Actinomycetes, and a combination of Actinomycetes and Mucorales; a surfactant, which is an additive, present at 8-16 oz; Para-Go™, which is an excipient, present at up to 5 gallons; and an acidifier, which is a pesticide, present at 32-48 oz (Col. 7, Line 30-43; Col. 12, Line 10-18).  It would have been obvious to an ordinary artisan to utilize a composition with components present in amounts within the expressly taught ranges to provide a composition suitable for the desired end use.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the active and additional ingredients in the composition, including to 1-20% w/v microorganisms, 1-20% additives, 1-97% excipients, and 5-10% pesticides, to result in a composition effective for the desired end use.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. as applied to claim 20 above, and further in view of Torracchi et al. (Fighting plant pathogens with cold-active microorganisms: biopesticide development and agriculture intensification in cold climates, Applied Microbiology and Biotechnology, Vol. 104, (2020), pp. 8243-8256).
The teachings of Pedersen et al., as applied to claim 20, have been set forth above.  
With regard to claim 25, while Pedersen et al. teach that the composition further comprises at least one nematophagous fungus, including Monacrosporium spp. (Para. 23, 26; claim 2), it is not specifically taught that the Monacrosporium spp. is M. robustum, M. appendiculatum, M. ellipsosporum, M. eudermatum, M. fusiforme, M. globosporum, M. leptosporum, or combinations thereof. 
Torracchi et al. teach that Monacrosporium ellipsosporum is a cold tolerant fungus that attracts nematodes by producing adhesive conidia that germinate and trap their prey (p. 8247, Left Col., Para. 2).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen et al. and Torracchi et al., because both teach nematophagous fungus, including Monacrosporium spp.  The species Monacrosporium ellipsosporum as a nematophagous fungus is known in the art as taught by Torracchi et al.  The use of Monacrosporium ellipsosporum as a Monacrosporium spp. nematophagous fungus in the composition of Pedersen et al. amounts to the simple substitution of one known Monacrosporium species for another.  The substitution of Monacrosporium ellipsosporum in the composition of Pedersen et al. would have been expected to predictably and successfully provide a nematophagous Monacrosporium species that advantageously is cold tolerant, and attracts nematodes by producing adhesive conidia that germinate and trap their prey.


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653